 

Exhibit 10.4

 

CONFIDENTIAL

 

 [ex_191664img001.jpg]

 

March 6, 2020

Mr. Steve Shum

Chief Executive Officer

INVO Bioscience, Inc.

5582 Broadcast Court

Sarasota, FL 43240

 

Re: Engagement Agreement Dear Mr. Shum,

 

This letter agreement (the “Agreement”) confirms the terms and conditions that
will govern INVO Bioscience, Inc. (together with its subsidiaries, predecessors,
and successors, the “Company”) engagement of Tribal Capital Markets, LLC
(together with its affiliates, “Tribal”) as the Company’s exclusive placement
agent in connection with an offering or series of offerings of Company
securities (the “Engagement”).

 

1.     Appointment; Services.

 

 

a)

Exclusive Appointment. The Company hereby appoints Tribal to act as its
exclusive placement agent (subject to the Company’s right to appoint Co-Agents
as set forth below) in connection with the private placement of its securities,
including but not limited to equity or equity-linked capital commitments
(“Securities”) to one or more financial, strategic, accredited, or other
investors. The transactions currently contemplated consist of a private
placement in an amount that will result in at least $2,500,000 in gross proceeds
to the Company (the “Financing”). The terms of the Securities will be generally
reflected in a term sheet that will be prepared by Tribal and negotiated among
Tribal, the principal investors and the Company. It is understood, however, that
the size, and timing of the contemplated transaction may change, that more
transactions may occur, and that the exclusive appointment of Tribal covers the
Financings (the “Offering”).

 

 

i.

It shall be further agreed to that Tribal shall allow the Company to (i) appoint
other placement agents who are licensed broker/dealer under applicable United
States federal and state securities law (“Co-Agents”), or (ii) permit Company
introduced investors (“Company Investors”), to participate in the Financing of
up to a maximum of $1.1 million of the Securities sold, whereby Tribal shall not
be due any Compensation for any Co-Agents’ investors or Company Investors
(“Exclusionary Compensation”), so long as the Company Investors or Co-Agents’
investors participate in the Financing.

 

 

b)

Services. Tribal represents and warrants that it is a licensed broker/dealer
under applicable United States federal and state securities law. Tribal shall
assist the Company in identifying investors and potential purchasers, carrying
out due diligence with respect to the potential Offering, and analyzing,
structuring, and negotiating the contemplated Offering(s) on the terms and
conditions set forth herein. In the case of private Offerings, Tribal shall
undertake to arrange such transactions on a “best efforts” basis. However,
nothing contained herein constitutes a commitment or guarantee, express or
implied, that any Offering will be consummated. Tribal will not have the power
or authority to bind the Company to any sale of the Securities, and any Offering
will be conducted at a price and on terms satisfactory to the Company. Tribal
will have the right, but not

 

1

--------------------------------------------------------------------------------

 

 

INVO Bioscience, Inc. – Tribal Capital Markets Engagement Letter

 

 

the obligation, to determine the allocation of the Securities among prospective
purchasers, if necessary, provided that such allocation is reasonably acceptable
to the Company.

 

2.     Compensation. As consideration for the services provided under this
Agreement, the Company will pay Tribal fees for those investors who invest in
the Financing (the “Investors”), and expenses as follows:

 

 

a)

Cash Fee. In connection with the Offering, the Company shall pay Tribal a
percentage of the Gross Transaction Value (as defined below) as a cash fee (the
“Fee”). The Fees, as a percentage of Gross Transaction Value, are set forth
below:

 

Gross Transaction Value

Fee

$3,000,000

8%

 

 

Fees are due and payable at the time of each closing of an Offering (“Closing”)
exclusively from the proceeds of the Offering (directly from escrow).

 

As used herein, the term “Gross Transaction Value” shall be any consideration
whether paid directly or indirectly to the Company or an affiliate, or to any of
its stockholders, directors, officers or other management personnel, or to any
third party at the direction of the Company, so long as such consideration is
paid in connection with an Offering.

 

 

b)

Warrant Fee. In addition to the Fee, immediately upon Closing, the Company shall
sell to Tribal warrants (“Warrants”) to purchase the same type and character of
Securities as are issued in the Offering (e.g., common stock or preferred stock)
with an exercise price which shall be 100% of the price as the Investors in the
Offering. The amount of the Warrants, as a percentage of the aggregate
Securities issued in an Offering, are set forth below.

 

Gross Transaction Value

Warrant Percentage

$3,000,000

8%

 

 

For example, in an Offering resulting in the sale of 3,000,000 shares of common
stock for a Gross Transaction Value of $3,000,000, the Warrants would be for the
purchase of 240,000 shares of common stock (3,000,000 x 8%).

 

The aggregate purchase price of the Warrants issued in an Offering shall be
$1,000. Such Warrants will be for a term of five (5) years, subject to any
limitations imposed by the Financial Industry Regulatory Agency (“FINRA”)
regulations. In connection with any private Offering, the Warrants issued
hereunder will have an exercise price equal to 100% of the per share price of
the Securities sold to investors in the Offering. The Warrants will contain
cashless exercise and typical provisions to protect against stock splits, stock
combinations and other capital reorganizations and representations and
warranties normal and customary for warrants issued to placement agents or
underwriters and will not be callable or terminable prior to the expiration
date. Securities underlying the Warrants will have identical registration rights
as provided to investors in the Offering, including “piggyback” registration
rights on the registrations of the Company or demand registrations (voting with
the other registrable securities to effect any such demand). Tribal may direct
issuance, and, prior to any Company securities being traded freely on a stock
exchange, may transfer ownership of the Warrants to any person designated by
Tribal that is consented to in writing by the Company (such consent not to be
unreasonably withheld); provided, however, that the

 

2

--------------------------------------------------------------------------------

 

 

INVO Bioscience, Inc. – Tribal Capital Markets Engagement Letter

 

 

consent of the Company shall not be required for issuance or transfer of the
Warrants to Tribal Capital Markets, LLC or their respective employees.

 

 

c)

Expenses. The Company is responsible for all costs and expenses of the Company
associated with any Offering of its Securities, except those that FINRA
regulations require to be borne by a selling agent, placement agent or
underwriter. Promptly upon request, the Company shall reimburse Tribal for all
reasonable out-of-pocket expenses incurred in connection with this Engagement,
including but not limited to reasonable travel, printing, and the fees and
expenses of legal counsel and any other independent advisors selected and
retained by Tribal (with the Company’s consent, which shall not be unreasonably
withheld), subject to the following:

 

 

i.

Tribal Retainer and Expenses. The Company shall pay to Tribal a non-refundable
retainer in the amount of $10,000 upon the execution of the Agreement (“Initial
Retainer”). Additionally, the Company shall reimburse Tribal for all expenses
related to the Offering (“Tribal Expense(s)”). Any single Tribal Expense in
excess of $1,000 will not be incurred without the Company’s prior written
approval which shall not be unreasonably withheld.

 

 

ii.

Legal Expenses. It is understood that the amount of Tribal’s legal expenses
necessarily depends on the manner and size of any Financing the Company pursues.
With respect to the Financing, the Company shall not be expected to reimburse
Tribal more than $25,000 in legal fees without the Company’s prior written
approval to exceed such amount. It is understood that the Company’s obligation
to reimburse Tribal for legal fees shall be conditioned upon the closing of the
Offering.

 

 

d)

Payments. All payments to be made to Tribal hereunder will be made in cash by
wire transfer of immediately available U.S. funds. Except as expressly set forth
herein, no fee payable to Tribal hereunder shall be credited against any other
fee due to Tribal. The obligation to pay any fee or expense set forth herein
shall be absolute and unconditional and shall not be subject to reduction by way
of setoff, recoupment or counterclaim.

 

3.     Manner of Offering; Representations and Warranties of the Company. The
Company warrants and agrees that:

 

 

a)

Due Diligence. The Company will fully cooperate with Tribal in any due diligence
investigation reasonably requested by Tribal in connection with the Engagement
and will use commercially reasonable efforts to furnish Tribal with such
information with respect to the business, operations, assets, liabilities,
financial condition and prospects of the Company, including but not limited to
financial statements, certificates of its senior officers regarding such
information, and customary opinions of counsel and customary letters or opinions
of accountants, and such other documents as Tribal may from time to time
reasonably request (the “Company Information”) to assist in preparing a private
placement memorandum, registration statement, or similar document for use in
connection with any Offering and will provide Tribal with access to the
officers, directors, employees, accountants, counsel and other representatives
(collectively, the “Representatives”) of the Company. The Company represents and
warrants that all Company Information provided to Tribal, including but not
limited to the Company’s financial statements, will be complete and correct in
all material respects and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Company acknowledges and confirms that
Tribal (i) will use and rely upon the accuracy and completeness of all such
Company Information without independently investigating or verifying same; (ii)
has not

 

3

--------------------------------------------------------------------------------

 

 

INVO Bioscience, Inc. – Tribal Capital Markets Engagement Letter

 

 

been retained to independently verify any such Company Information; (iii)
assumes no responsibility for the accuracy, completeness, or adequacy for any
purpose of such Company Information or any other information regarding the
Company; and (iv) will not make any appraisal of any assets of the Company.

 

 

b)

Offering Materials. Other than any materials with respect to Tribal that are
provided by Tribal for use in any private placement memorandum, registration
statement, or other offering document, the Company will be solely responsible
for the contents of the private placement memorandum, registration statement, or
other offering document (as such may be amended or supplemented from time to
time, and including any information incorporated therein by reference, (the
“Offering Materials”) and any and all other written or oral communications
provided by or on behalf of the Company to any actual or prospective purchaser
of the Securities, and the Company represents and warrants that the Offering
Materials (other than with respect to any financial projections contained
therein, if any), registration statement, and such other communications will
not, as of the date of the offer or sale of the Securities, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. With respect to
any financial projections that may be contained in the Offering Materials (the
“Projections”), the Company represents and warrants that the Projections will be
made with a reasonable basis and in good faith and that the Projections will
represent the best then-available estimate and judgment as to the future
financial performance of the Company based on the assumptions to be disclosed
therein, which assumptions will be all the assumptions that are material in
forecasting the financial results of the Company and which will reflect the best
then-available estimate of the events, contingencies and circumstances described
therein. The Company authorizes Tribal to provide the Offering Materials and
related communications to prospective and final Company-approved purchasers of
the Securities.

 

If, at any time prior to the completion of the offer and sale of the Securities,
an event occurs that would cause the Offering Materials, registration statement,
or other selling communications to contain an untrue statement of a material
fact or to omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, or that would cause a material change in the Company’s view of
the likelihood of achievement of the Projections or the reasonableness of the
underlying assumptions, then the Company will notify Tribal immediately of such
event, and Tribal will suspend solicitations of the prospective purchasers of
the Securities until such time as the Company shall prepare a supplement or
amendment to the Offering Materials, registration statement, and selling
communications that corrects such statement or omission or revises the
Projections or such assumptions.

 

 

c)

Reliance Upon Company Representations and Opinions of Counsel, etc. The Company
agrees that any representations and warranties made by it to any investor in a
private Offering shall be deemed also to be made to Tribal for its benefit, and
Tribal shall be entitled to rely upon the same opinions of counsel and
accountant’s letters that are provided to purchasers of the Securities in such
Offering. Accordingly, the Company shall use commercially reasonable efforts to
cause any such opinion or letter delivered to any investors in the Offering also
to be addressed and delivered to Tribal, or to cause such counsel or accountant
to deliver to Tribal a letter authorizing it to rely upon such opinion or
letter.

 

 

d)

Compliance with State Securities Laws. The Company will be solely responsible
for all applicable United States’ state securities law compliance with respect
to the offer and sale of the Securities, including the timely making of any
filings or taking other actions required under the applicable securities or
“blue sky” laws or regulations of such domestic states as Tribal reasonably

 

4

--------------------------------------------------------------------------------

 

 

INVO Bioscience, Inc. – Tribal Capital Markets Engagement Letter

 

 

may specify and the continuation of qualifications in effect for so long as may
be required. The Company will provide Tribal with copies of any pertinent
filings at or around the time they are made, and to the extent any filing
contains information relating to Tribal and/or the terms of this Engagement,
Tribal will be provided a copy of the intended filing sufficiently in advance to
permit time for review and comment. Before contacting any possible investor in
connection with any Offering and, in any event, before providing any Offering
Materials to any possible investor, Tribal will provide to the Company its CRD
number and make a good-faith attempt to disclose to the Company all other
broker-dealer or investment adviser registration or exemption information it
reasonably believes in its experience is required to be disclosed to any
government authority in any securities filing required in connection with the
Offering; further, Tribal will promptly, and in any event within two business
days of request from the Company provide such other information as the Company
reasonably believes is required regarding Tribal or its associates or affiliates
to complete any securities law filing in order to comply with applicable law.
Compliance with United States’ state securities laws will be at the Company’s
sole expense.

 

 

e)

Offerings Exempt from Registration. To the extent that any Offering is
designated as one to be made pursuant to an applicable exemption from
registration under the Securities Act of 1933, as amended (the “Act”), the
Company agrees that it will not knowingly, directly or indirectly, make any
offer or sale of any Securities that would cause the contemplated Offering to
fail to be entitled to the applicable exemption or unreasonably limit the
availability of a public registered Offering or an Offering in which Tribal will
act. The Company represents and warrants to Tribal that it has not knowingly,
directly or indirectly, made any offers or sales of Securities that would cause
the Offering of the Securities contemplated hereunder to fail to be entitled to
the exemption from registration afforded by Section 4(2) of the Act. As used
herein, the terms “offer” and “sale” have the meanings specified in Section 2(3)
of the Act.

 

To the extent that an Offering is designated as one to be made pursuant to
Regulation D under the Act, the offer and sale of the Securities will comply
with certain requirements of Regulation D, including, without limitation, the
requirements that:

 

 

i.

The Company will not offer or sell the Securities by means of any form of
general solicitation or general advertising.

 

ii.

The Company will not offer or sell the Securities to any person who is not an
“accredited investor” (as defined in Rule 501 under the Act).

 

iii.

The Company will exercise reasonable care to assure that the purchasers of the
Securities are not underwriters within the meaning of Section 2(11) of the Act
and, without limiting the foregoing, that such purchasers will comply with Rule
502(d) under the Act.

 

iv.

The Company will not make any filings with the Securities and Exchange
Commission with respect to the offer and sale of the Securities without prior
notification to Tribal.

 

 

f)

Audits. The Company shall be solely responsible for performing and shall perform
within twelve all financial audits necessary to meet the Offering obligations.

 

 

g)

Additional Pre-Offering Requirements. Prior to any Offering, the Company shall
ensure that its capital structure, employee stock option plan, and Board of
Directors are reasonably acceptable to Tribal.

 

 

h)

Use of Proceeds. None of the proceeds of the Offering will be used to make or
repay loans to, or purchase assets from, any officer, director or executive
management of the Company, or any sponsor, general partner, manager or advisor
or any of the Company’s affiliates. The Company will

 

5

--------------------------------------------------------------------------------

 

 

INVO Bioscience, Inc. – Tribal Capital Markets Engagement Letter

 

 

pay immediately at Closing the fees and expenses of its counsel incurred in
connection with the Initial Offerings and all other expenses directly associated
with the Initial Offerings. The remaining proceeds of the transaction will be
used for general working capital purposes.

 

4.     Confidentiality. The terms and conditions of the Confidentiality between
Tribal and the Company will continue to govern the treatment of Confidential
information exchanged by the parties in connection with the performance of this
Agreement.

 

Notwithstanding any of the foregoing, Tribal is authorized to transmit to any
Company-approved prospective investor the following: confidential material
furnished by the Company or prepared by Tribal in conjunction with the Company
for transmission to prospective investors in a private Offering; and forms of
purchase agreements and any other legal documentation supplied to Tribal for
transmission to any prospective investor by or on behalf of the Company. The
Company authorizes Tribal to execute, on the Company’s behalf, confidentiality
agreements in a form acceptable to the Company with such Company- approved
prospective investors.

 

5.     Indemnification. The Company agrees to indemnify Tribal and related
persons in accordance with the indemnification agreement attached as Exhibit A,
which is incorporated herein by this reference. The provisions of Exhibit A
shall survive any termination or expiration of this Agreement.

 

6.     Term and Termination. Tribal’s Engagement will commence upon the
execution of this Agreement and shall continue in effect for a period of sixty
(60) days (the “Term”). Upon termination of this Agreement for any reason, the
rights and obligations of the parties hereunder shall terminate, except for the
obligations set forth in Sections 2 (including, without limitation, to the
extent payment is required under Section 2(c)), 3(b)-(g), 3(j)(k), 5, 6, 9-20,
and Exhibit A, which shall survive termination.

 

7.     Additional Services. Should the Company request Tribal to perform any
services or act in any capacity not specifically addressed in this Agreement,
such services or activities shall constitute separate engagements, the terms and
conditions of which will be embodied in separate written agreement(s) and will
include appropriate indemnification provisions. The indemnity provisions of
Exhibit A shall apply to any such additional engagements (whether or not covered
by a separate written agreement), unless and until superseded by a written
indemnity provision set forth in a subsequent agreement.

 

 

a)

Upon the closing of the Financing of at least $2,500,000 during the Term, the
Company shall retain Allele Capital Partners, LLC (“Allele”) as its
non-exclusive strategic advisor (the “Strategic Advisor”) for a period of twelve
(12) months (the “Advisory Term”) and shall compensate Allele $10,000 per month
(the “Allele Fee”). The Allele Fee shall be due and payable by the Company on
the 15th day of each month during the Advisory Term.

 

8.     Other Transactions; Disclaimers. The Company acknowledges that Tribal is
engaged in a wide range of investing, investment banking and other activities
(including investment management, corporate finance, securities issuance,
trading and brokerage activities) from which conflicting interests or duties, or
the appearance thereof, may arise. Information held elsewhere within Tribal but
not accessible (absent a breach of internal procedures) to its investment
banking personnel providing services to the Company will not under any
circumstances affect Tribal’s responsibilities to the Company hereunder. The
Company further acknowledges that Tribal and its affiliates have and may
continue to have investment banking, broker-dealer and other relationships with
parties other than the Company pursuant to which Tribal may acquire information
of interest to the Company. Tribal shall have no obligation to disclose to the
Company or to use for the Company’s benefit any such non-public information or
other information acquired in the course of engaging in any other transaction
(on Tribal’s own account or otherwise) or otherwise carrying on the business of
Tribal. The Company further acknowledges that from time to time Tribal’s future

 

6

--------------------------------------------------------------------------------

 

 

INVO Bioscience, Inc. – Tribal Capital Markets Engagement Letter

 

 

business plans for an independent research department may publish research
reports or other materials, the substance and/or timing of which may conflict
with the views or advice of Tribal’s investment banking department and/or which
may have an adverse effect on the Company’s interests in connection with the
transactions contemplated hereby or otherwise. In addition, the Company
acknowledges that, in the ordinary course of business, Tribal may trade the
securities of the Company for its own account and for the accounts of its
customers and may at any time hold a long or short position in such securities.
Tribal shall nonetheless remain fully responsible for compliance with federal
and state securities laws in connection with such activities.

 

It is expressly understood and agreed that Tribal has not provided nor is
undertaking to provide any advice to the Company relating to legal, regulatory,
accounting, or tax matters. The Company acknowledges and agrees that it has
relied and will continue to rely on the advice of its own legal, tax and
accounting advisors in all matters relating to any Offering contemplated
hereunder.

 

The Company further acknowledges and agrees that Tribal will act solely as an
independent contractor hereunder, and that Tribal’s responsibility to the
Company is solely contractual in nature and that Tribal does not owe the Company
or any other person or entity, including but not limited to its shareholders,
any fiduciary or similar duty as a result of the Engagement or otherwise.

 

The Company agrees that neither Tribal nor any of its controlling persons,
affiliates, directors, officers, employees or consultants shall have any
liability to the Company or any person asserting claims on behalf of or in right
of the Company for any losses, claims, damages, liabilities or expenses arising
out of or relating to the Engagement, except to the extent it is judicially
determined that such losses, claims, damages, liabilities or expenses resulted
from the negligence or willful misconduct of, or breach of agreement by, such
party.

 

9.     Work Product and Announcements. Tribal’s advice shall be the sole
proprietary work product and intellectual property of Tribal so long as it does
not include any Company confidential information, and such advice may not be
disclosed, in whole or in part, to third parties other than the Company’s
professional advisors, as necessary, without the prior written permission of
Tribal unless such disclosure is required by law. The Company acknowledges that
Tribal, at its option and expense, and no earlier than the first to occur of (i)
the signing of definitive agreements regarding the Offering or (ii) the public
announcement of the Offering by the Company, may place announcements and
advertisements or otherwise publicize the Offering (which may include the
reproduction of the Company’s logo and a hyperlink to the Company’s website) on
Tribal’s website and in such financial and other newspapers and journals as it
may choose, stating that Tribal has acted as an agent in connection with or
advised the Company about such Offering.

 

10.     Complete Agreement; Amendments; Assignment. This Agreement and the NDA
set forth the entire understanding of the parties relating to the subject matter
hereof and supersedes and cancels any prior communications, understandings and
agreements, whether oral or written, between Tribal and the Company. This
Agreement may not be amended or modified except in writing. The rights of Tribal
hereunder shall be freely assignable to any affiliate of Tribal, and this
Agreement shall apply to, inure to the benefit of and be binding upon and
enforceable against each of the parties and their successors and assigns.

 

11.     Third Party Beneficiaries. This Agreement is intended solely for the
benefit of the parties hereto and, with the exception of the rights and benefits
conferred upon the Indemnified Parties by Section 5 and EXHIBIT A of this
Agreement, shall not be deemed or interpreted to confer any rights upon any
third parties.

 

7

--------------------------------------------------------------------------------

 

 

INVO Bioscience, Inc. – Tribal Capital Markets Engagement Letter

 

 

12.     Governing Law; Jurisdiction; Venue. All aspects of the relationship
created by this Agreement shall be governed by and construed in accordance with
the laws of the State of New York, applicable to contracts made and to be
performed in New York, without regard to its conflicts of laws provisions. All
actions and proceedings which are not submitted to arbitration pursuant to
Section 13 hereof shall be heard and determined exclusively in the state and
federal courts located in the County of New York, State of New York, and the
Company and Tribal hereby submit to the jurisdiction of such courts and
irrevocably waive any defense or objection to such forum, on forum non
conveniens grounds or otherwise. The parties agree to accept service of process
by mail, to their principal business address, addressed to the chief executive
officer and secretary thereof. The parties hereby agree that this Section 12
shall survive the termination and/or expiration of this Agreement. Each of the
Company and Tribal will use commercially reasonable efforts to cooperate in
connection with a reasonable request of the other to provide information to
facilitate compliance with applicable law and regulation in connection with
their respective performance under this Agreement.

 

13.     Arbitration. Any dispute, claim or controversy arising out of or
relating to this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this agreement to arbitrate, shall be determined by arbitration
in New York (with the exception of claims to enforce the indemnity provision
contained herein, which may, at the option of the party seeking relief, be
submitted either to arbitration or to any court of competent jurisdiction). The
arbitration shall be administered either by FINRA Dispute Resolution pursuant to
its Code of Arbitration Procedure, or if FINRA cannot or does not accept the
arbitration, by JAMS or Mediation Solutions pursuant to its Streamlined
Arbitration Rules and Procedures. Judgment on the Award may be entered in any
court having jurisdiction. This clause shall not preclude parties from seeking
provisional remedies in aid of arbitration from a court of appropriate
jurisdiction.

 

The arbitrator may, in the Award, allocate all or part of the costs of the
arbitration, including the fees of the arbitrator and the reasonable attorneys’
fees of the prevailing party.

 

The parties hereby agree that this Section 13 shall survive the termination
and/or expiration of this Agreement.

 

Tribal’s and the Company’s consent to Arbitration are confirmed by initialing
below:

 

[ex10-4sig1.jpg]
 
[ex10-4sig2.jpg]
  Tribal   Company  

 

14.     Severability. Should any one or more covenants, restrictions and
provisions contained in this Agreement be held for any reason to be void,
invalid or unenforceable, in whole or in part, such unenforceability will not
affect the validity of any other term of this Agreement, and the invalid
provision will be binding to the fullest extent permitted by law and will be
deemed amended and construed so as to meet this intent. To the extent any
provision cannot be so amended or construed as a matter of law, the validity of
the remaining provisions shall be deemed unaffected and the illegal or invalid
provision will be deemed stricken from this Agreement.

 

15.     Section Headings. The section headings herein are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

8

--------------------------------------------------------------------------------

 

 

INVO Bioscience, Inc. – Tribal Capital Markets Engagement Letter

 

 

16.     Accounting. Any calculation, computation or accounting that may be
required under this Agreement shall be made in accordance and conformity with
the Generally Accepted Accounting Principles and other standards as determined
by the Financial Accounting Standards board and regulatory agencies with
appropriate jurisdiction.

 

17.     Counterparts. This Agreement may be executed via facsimile transmission
and may be executed in separate counterparts, each of which shall be deemed to
be an original and all of which together shall constitute a single instrument.

 

18.     Patriot Act. Tribal hereby notifies the Company that pursuant to the
requirements of the USA PATRIOT Act (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Company in a manner
that satisfies the requirements of the Patriot Act. This notice is given in
accordance with the requirements of the Patriot Act.

 

19.     Notice. All notices, demands, and other communications to given pursuant
to this Agreement shall be in writing and shall be personally delivered, sent by
overnight delivery using a nationally recognized courier service, sent by
facsimile transmission, or emailed. Notice shall be deemed received: (a) if
personally delivered, upon the date of delivery to the address of the receiving
party; (b) if sent by overnight courier, the date received by the recipient; (c)
if sent by facsimile or email, when sent. The parties will each promptly notify
the other of any changes to the following contact information.

 

Notices to Tribal shall be sent to:

 

Tribal Capital Markets, LLC

900 N. Federal Hwy., Suite 400

Boca Raton, Florida 33432

Email: stitcomb@allelecapital.com

Notices to Company shall be sent to:

 

INVO Bioscience, Inc.

5582 Broadcast Court

 

Sarasota, Florida 34240

 

Email: steveshum@invobioscience.com

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

9

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL

 

If the above accords with your understanding and agreement, kindly indicate your
consent hereto by signing below. We look forward to a long and successful
relationship with you.

 

Very truly yours,

 

TRIBAL CAPITAL MARKETS, LLC

 

 

[ex10-4sig1.jpg]

                                                                               
          

 By:    Shawn Titcomb

Managing Director of Life Science Investment Banking

 

 

ALLELE CAPITAL PARTNERS, LLC

 

 

[ex10-4sig1.jpg]

                                                                               
          

 By:    Shawn Titcomb

Co-Founder and CEO

 

 

ACCEPTED AND AGREED TO

AS OF THE DATE FIRST ABOVE WRITTEN:

 

 

INVO BIOSCIENCE, INC.

 

[ex10-4sig2.jpg]

By:     Steve Shum

Chief Executive Officer

 

 

 

10

--------------------------------------------------------------------------------

 

 

INVO Bioscience, Inc. – Tribal Capital Markets Engagement Letter

 

 

EXHIBIT A

INDEMNIFICATION AGREEMENT

 

In further consideration of the engagement by INVO Bioscience, Inc. (together
with its subsidiaries, predecessors, and successors the “Company”) of Tribal
Capital Markets, LLC (“Tribal”) to act as the Company’s exclusive placement
agent in connection with a potential Offering or Offerings of securities, as
such engagement is described in that letter agreement between us of even date
(the “Engagement Agreement”), the Company agrees to indemnify Tribal and certain
other persons provided for herein, as follows:

 

A.     Indemnification Generally. The Company hereby agrees to indemnify and
hold harmless Tribal Capital, its directors, officers, agents, employees,
members, affiliates, subsidiaries, counsel, and each other person or entity who
controls Tribal or any of its affiliates within the meaning of Section 15 of the
Securities Act (collectively, the “Indemnified Parties”) to the fullest extent
permitted by law from and against any and all losses, claims, damages, expenses,
or liabilities (or actions in respect thereof) (“Losses”), joint or several, to
which they or any of them may become subject under any statute or at common law,
and to reimburse such Indemnified Parties for any reasonable legal or other
expense (including but not limited to the cost of any investigation,
preparation, response to third party subpoenas) incurred by them in connection
with any litigation or administrative or regulatory action (“Proceeding”),
whether pending or threatened, and whether or not resulting in any liability,
insofar as such losses, claims, liabilities, or litigation arise out of or are
based upon (1) the engagement of Tribal pursuant to the Engagement Agreement or
subsequent agreement of similar purpose between the Company and Tribal (an
“Additional Engagement Agreement”); (2) the Offering of Company Securities to
third parties contemplated by the Engagement Agreement or Additional Engagement
Agreement, (3) any other matter relating to any Offering of Company Securities
referred to or contemplated by the Engagement Agreement or Additional Engagement
Agreement; (4) any untrue statement or alleged untrue statement of any material
fact contained in the private placement memorandum, offering materials,
registration statement, or other offering or selling document (as may be amended
or supplemented and including any information incorporated therein by reference,
the “Company Documentation”), or in any other written or oral communication
provided by or on behalf of the Company to any actual or prospective purchaser
of Securities (as that term is defined in the Engagement Agreement), except to
the extent such untrue statement or alleged untrue statement arises from
information supplied by any members, officers, agents or employees of Tribal, in
writing specifically for use therein; or (5) the omission or alleged omission to
state in the Company Documentation a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, however, that the foregoing
indemnity provisions shall not apply to (i) amounts paid in settlement of any
such litigation if such settlement is effected without the consent of the
Company, which consent will not be unreasonably withheld, or (ii) Losses to the
extent arising from the willful misconduct or negligence of Indemnified Parties
or any breach of agreement by an Indemnified Party; and provided that the
Company will not be responsible for the fees and expenses of more than one
counsel to all Indemnified Parties, in addition to appropriate local counsel,
unless in the reasonable judgment of any Indemnified Party there exists a
potential conflict of interest which would make it inappropriate for one counsel
to represent all such Indemnified Parties.

 

B.     Reimbursement. The Company will reimburse all Indemnified Parties for all
reasonable expenses (including, but not limited to, reasonable fees and
disbursements of no more than one counsel for all Indemnified Parties) incurred
by any such Indemnified Parties in connection with investigating, preparing, and
defending any such action or claim, whether or not in connection with pending or
threatened litigation in connection with the transaction to which an Indemnified
Parties is a party, promptly as such expenses are incurred or paid (unless the
Indemnified Parties request they be paid in advance pursuant to Subsection C
below).

 

 

--------------------------------------------------------------------------------

 

 

INVO Bioscience, Inc. – Tribal Capital Markets Engagement Letter

 

 

C.     Advances. Notwithstanding any other provision hereof or any other
agreement between the parties, the Company shall advance, to the extent not
prohibited by law, all expenses as incurred by or on behalf of the Indemnified
Parties in connection with any Proceeding, whether pending or threatened, within
fifteen (15) days of receipt of a statement or statements (“Statement(s)”) from
the Indemnified Parties, or any of them, including the invoice or bill to be
paid and a certification that (i) such expense has been incurred by such
Indemnified Party and (ii) that the Indemnifying Party agrees to return such
advance to the Company if required pursuant to this Section C. This advancement
obligation shall include any reasonable refundable retainers of counsel retained
by Indemnified Parties (as selected by Indemnified Parties in their sole and
absolute discretion), subject to the restriction that the Company shall not be
required to advance legal fees of the Indemnified Persons with respect to more
than one (1) law firm that is representing the Indemnified Parties. If, due to
conflict or other issues, the Indemnified Persons engage more than one law firm
to represent them (or any of them), the Company’s indemnification obligations
under this Exhibit A shall only apply as against one law firm representing
Tribal or the majority of the Indemnified Parties. Any Statement requesting
advances shall evidence the expenses incurred by the Indemnified Parties with
reasonable particularity. In the event some portion of the amounts advanced
pursuant to this Section C are unused, or in the event a court of competent
jurisdiction finally determines that the Indemnified Parties are not entitled to
be indemnified against certain expenses, Indemnified Parties shall return the
unused or disallowed portion of any advances within ninety (90) days of the
final disposition of any Proceeding to which such advances pertain, together
with interest thereon at an annual percentage rate of 6%.

 

D.     Contribution. If such indemnification is for any reason not available or
insufficient to hold an Indemnified Party harmless, the Company agrees promptly
to contribute to the Losses involved in such proportion as is appropriate to
reflect the relative benefits received (or anticipated to be received) by the
Company, on the one hand, and by Tribal, on the other hand, with respect to the
Engagement or similar services under any Additional Engagement Agreement or, if
such allocation is determined by a court or arbitral tribunal to be unavailable,
in such proportion as is appropriate to reflect other equitable considerations
such as the relative fault of the Company on the one hand and of Tribal on the
other hand; provided, however, that, to the extent permitted by applicable law,
the Indemnified Parties shall not be responsible for amounts which in the
aggregate are in excess of the amount of all cash fees, exclusive of costs,
actually received by Tribal from the Company at the Closing in connection with
the Engagement or similar services under any Additional Engagement Agreement.
Relative benefits to the Company, on the one hand, and to Tribal, on the other
hand, with respect to the Engagement shall be deemed to be in the same
proportion as (i) the total value received or proposed to be received by the
Company in connection with the Offering, whether or not consummated, bears to
(ii) all fees received or proposed to be received by Tribal in connection with
the applicable engagement. Relative fault shall be determined, in the case of
Losses arising out of or based on any untrue statement or any alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company to Tribal and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act of 1933, as amended) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

 

E.     No Liability Without Negligence or Misconduct. The Company agrees that no
Indemnified Party shall have any liability to the Company or its respective
owners, successors, heirs, parents, affiliates, security holders or creditors
for any Losses, except to the extent such Losses are determined, by a final,
non-appealable judgment by a court or arbitral tribunal of competent
jurisdiction, to have resulted from such Indemnified Person’s negligence or
willful misconduct or breach of agreement.

 

 

--------------------------------------------------------------------------------

 

 

INVO Bioscience, Inc. – Tribal Capital Markets Engagement Letter

 

 

F.     Notice. Tribal agrees, promptly upon receipt, to notify the Company in
writing of the receipt of written notice of the commencement of any action
against it or against any other Indemnified Parties, in respect of which
indemnity may be sought hereunder; however, the failure so to notify the Company
will not relieve it from liability under Sections A above unless and to the
extent it did not otherwise learn of such action and such failure results in the
forfeiture by the Company of substantial rights or defenses.

 

G.     Settlement. The Company will not, without Tribal’s prior written consent,
settle, compromise, or consent to the entry of any judgment in or otherwise seek
to terminate any pending Proceeding in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Party is a party therein)
unless the Company has given Tribal reasonable prior written notice thereof and
such settlement, compromise, consent or termination includes an unconditional
release of each Indemnified Party from any liabilities arising out of such
Proceeding. The Company will not permit any such settlement, compromise, consent
or termination to include a statement as to, or an admission of, fault,
culpability or a failure to act by or on behalf of an Indemnified Party, without
such Indemnified Party’s prior written consent. No Indemnified Party seeking
indemnification, reimbursement or contribution under this Agreement will,
without the Company’s prior written consent, settle, compromise, consent to the
entry of any judgment in or otherwise seek to terminate any Proceeding referred
to herein or admit fault, culpability or failure to act by or on behalf of the
Company or any Indemnified Party.

 

H.     Survival; Successors. The indemnity, contribution and expense
reimbursement obligations set forth herein shall be in addition to any liability
the Company may have to any Indemnified Party at common law or otherwise (but
not duplicative of or effective to result in any multiplicative return of Losses
or of any such liability of the Company), and shall remain operative and in full
force and effect notwithstanding the termination of this Agreement, the Closing
of the contemplated Offering, and any successor of Tribal or any other
Indemnified Parties shall be entitled to the benefit of the provisions hereof.
Prior to entering into any agreement or arrangement with respect to, or
effecting, any merger, statutory exchange or other business combination or
proposed sale or exchange, dividend or other distribution or liquidation of all
or a significant portion of its assets in one or a series of transactions or any
significant recapitalization or reclassification of its outstanding securities
that does not directly or indirectly provide for the assumption of the
obligations of the Company set forth herein, the Company will promptly notify
Tribal in writing thereof and, if requested by Tribal, shall arrange in
connection therewith alternative means of providing for the obligations of the
Company set forth herein, including the assumption of such obligations by
another party, insurance, surety bonds or the creation of an escrow, in each
case in an amount and on terms and conditions reasonably satisfactory to Tribal.

 

I.      Consent to Jurisdiction; Attorneys’ Fees. Solely for the purpose of
enforcing the Company’s obligations hereunder, the Company consents to personal
jurisdiction, service and venue in any court proceeding in which any claim
subject to this Agreement is brought by or against any Indemnified Party other
than Tribal. In any action for enforcement of this indemnity provision, the
prevailing party shall be entitled to recover all costs, including reasonable
attorneys’ fees, of bringing such an action.

 

INVO BIOSCIENCE, INC.

 

[ex10-4sig2.jpg]

By: Steve Shum

Its: Chief Executive Officer

 

 

 

 

 

 